SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported) March 25, 2011 INDUSTRY CONCEPT HOLDINGS INC. (Exact Name of Issuer as specified in its charter) Colorado 000-53099 20-8510684 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8400 East Prentice Avenue, Penthouse Suite Greenwood Village, Colorado 80111 (Address of principal executive offices including zip code) 310-295-8695 (Registrant's telephone number, including area code) 4th St. Vernon CA 90058 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to "us," "we," or "the Company" refer to Industry Concept Holdings, Inc. and its subsidiaries. Item 5.02 Departure of Director Mr.Vincent Montenegroa Director, has resigned from all offices, effective immediately.A copy of his resignation letter is attached. We have selected a replacement at this time. Item 9.01 Exhibit Exhibit No.
